Exhibit 10.l

 

STOCK REPURCHASE AGREEMENT

 

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is entered into as of
November 20, 2016 by and between Vantiv, Inc., a Delaware corporation (the
“Company”), and Fifth Third Bank (“FTB”).

 

Background

 

A.            FTB holds a warrant (the “Warrant”) to purchase an aggregate
7,791,956 Class C Units (the “Class C Units”) of Vantiv Holding, LLC (“Vantiv
Holding”), and intends to (i) net exercise the remaining Warrant for 5,651,432
Class C Units, (ii) exchange all of those Class C Units (the “Class C Exchange”)
in accordance with the Exchange Agreement, dated as of March 21, 2012 (the
“Exchange Agreement”), among the Company, Vantiv Holding, FTB and FTPS Partners,
LLC for shares of the Company’s Class A common stock, $0.00001 par value per
share (the “Class A Common Stock”), (iii) offer and sell 4,801,432 shares of the
Class A Common Stock received in the Class C Exchange (the “Underwritten
Shares”) in an underwritten public offering (the “Public Offering”) and
(iv) sell 850,000 shares of the Class A Common Stock received in the Class C
Exchange (the “Repurchase Shares”) to the Company on the terms and conditions
set forth in this Agreement;

 

B.            The Company has agreed to purchase the Repurchase Shares from at
the price and upon the terms and conditions provided in this Agreement (the
“Repurchase”);

 

C.            Promptly after the date hereof, FTB and the Company intend to
commence the Public Offering of the Underwritten Shares;

 

D.            Pursuant to an underwriting agreement expected to be entered into
on or about November 21, 2016 (the “Underwriting Agreement”), among the Company,
Vantiv Holding, FTB and any underwriter party thereto (the “Underwriter”), the
Underwriter will agree to purchase the Underwritten Shares from FTB;

 

E.             The board of directors of the Company (the “Board”) has
authorized a program to repurchase shares of Class A Common Stock having an
aggregate value of up to $300 million, from time to time in the open market, in
privately negotiated transactions or otherwise;

 

F.              A Subcommittee of the Audit Committee of the Company (the
“Special Committee”) comprised solely of independent directors has reviewed the
Repurchase as a related party transaction with FTB as required by the Company’s
Audit Committee Charter; and

 

G.            Accordingly, the full board and the Special Committee have done
what is required to authorize and approve the Repurchase.

 

--------------------------------------------------------------------------------


 

THEREFORE, in consideration of the mutual covenants herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:

 

Agreement

 

1.                                      Repurchase.

 

(a)                                 Subject to the satisfaction of the
conditions and to the terms set forth in paragraph 1(b) below, the Company
hereby agrees to purchase from FTB, and FTB hereby agrees to sell to the
Company, at a per share purchase price for each Repurchase Share equal to the
closing price of the Company’s Class A Common Stock on the New York Stock
Exchange on November 21, 2016 (the “Per Share Purchase Price”).

 

(b)                                 The obligation of the Company to purchase
the Repurchase Shares and the obligation of FTB to sell the Repurchase Shares in
the Repurchase shall be subject to:

 

(i)                                     the delivery of a subscription - net
exercise notice by FTB to Vantiv Holding for the remaining Class C Units
issuable under the Warrant;

 

(ii)                                  the delivery by FTB to Vantiv Holding of
an Election of Exchange pursuant to the Exchange Agreement with respect to the
Class C Units to be received in the Class C Exchange; it being understood that
the Company will issue shares of Class A Common Stock in the Class C Exchange
and will not elect to make a Cash Exchange Payment (as defined in the Exchange
Agreement); and

 

(iii)                               the execution of the Underwriting Agreement
by the Company, Vantiv Holding, FTB and the Underwriter, on the date of pricing
of the Public Offering, and the closing of the Public Offering pursuant to the
terms of the Underwriting Agreement no later than 15 business days from the date
hereof.

 

(c)                                  The closing of the Repurchase (the
“Closing”) shall take simultaneously with the closing of the Public Offering at
the offices of Weil, Gotshal & Manges LLP, counsel for the Company, or at such
other time and place as may be agreed upon by the Company and FTB. At the
Closing, FTB shall deliver to the Company or as instructed by the Company duly
executed stock powers relating to the Repurchase Shares, as applicable, and the
Company agrees to deliver to FTB by wire transfer in immediately available funds
to the account specified by FTB an amount equal to the Per Share Purchase Price
multiplied by 850,000.

 

2.                                      Company Representations. In connection
with the transactions contemplated hereby, the Company represents and warrants
to FTB that:

 

(a)                                 The Company is a corporation duly organized
and existing under the laws of the State of Delaware. The Company has the
requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby.

 

2

--------------------------------------------------------------------------------


 

(b)                                 This Agreement has been duly authorized,
executed and delivered by the Company and constitutes a valid and binding
agreement of the Company enforceable in accordance with its terms, except to the
extent that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization or other laws affecting enforcement of creditors’ rights or by
general equitable principles.

 

(c)                                  The compliance by the Company with this
Agreement and the consummation of the transactions herein contemplated will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (ii) violate any provision of the
certificate of incorporation or by-laws, or other organizational documents, as
applicable, of the Company or its subsidiaries or (iii) violate any statute or
any order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its Subsidiaries or any of their
properties; except, in the case of clauses (i) and (iii), as would not impair in
any material respect the consummation of the Company’s obligations hereunder, in
the case of each such clause, after giving effect to any consents, approvals,
authorizations, orders, registrations, qualifications, waivers and amendments as
will have been obtained or made as of the date of this Agreement; and no
consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the
execution, delivery and performance by the Company of its obligations under this
Agreement, including the consummation by the Company of the transactions
contemplated by this Agreement, except where the failure to obtain or make any
such consent, approval, authorization, order, registration or qualification
would not impair in any material respect the consummation of the Company’s
obligations hereunder.

 

3.                                      Representations of FTB. In connection
with the transactions contemplated hereby, FTB represents and warrants to the
Company that:

 

(a)                                 FTB is a bank duly organized and existing
under the laws of the State of Ohio.

 

(b)                                 All consents, approvals, authorizations and
orders necessary for the execution and delivery by FTB of this Agreement and for
the sale and delivery of the Repurchase Shares hereunder, have been obtained;
and FTB has full right, power and authority to enter into this Agreement and to
sell, assign, transfer and deliver the Repurchase Shares hereunder, except for
such consents, approvals, authorizations and orders as would not impair in any
material respect the consummation of FTB’s obligations hereunder.

 

(c)                                  This Agreement has been duly authorized,
executed and delivered by FTB and constitutes a valid and binding agreement of
FTB, enforceable in accordance with its terms, except to the extent that
enforcement thereof may be limited by bankruptcy, insolvency, reorganization or
other laws affecting enforcement of creditors’ rights or by general equitable
principles.

 

3

--------------------------------------------------------------------------------


 

(d)                                 The sale of the Repurchase Shares by FTB
hereunder and the compliance by FTB with all of the provisions of this Agreement
and the consummation of the transactions contemplated herein (i) will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any statute, indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which FTB is a
party or by which FTB is bound or to which any of the property or assets of FTB
is subject, (ii) nor will such action result in any violation of the provisions
of (x) any organizational or similar documents pursuant to which FTB was formed
or (y) any statute or any order, rule or regulation of any court or governmental
agency or body having jurisdiction over FTB or the property of FTB; except in
the case of clause (i) or clause (ii)(y), for such conflicts, breaches,
violations or defaults as would not impair in any material respect the
consummation of FTB’s obligations hereunder.

 

(e)                                  Upon delivery of the Class C Units pursuant
to the Class C Exchange, FTB will hold good and valid title to the Class C Units
and immediately prior to the delivery of the Repurchase Shares to the Company at
the Closing, FTB will hold good and valid title to the Repurchase Shares or a
securities entitlement in respect thereof, and will hold the Class C Units and
such Repurchase Shares free and clear of all liens, encumbrances, equities or
adverse claims; and, upon delivery of such Repurchase Shares (including by
crediting to a securities account of the Company) and payment therefor pursuant
hereto, assuming that the Company has no notice of any adverse claims within the
meaning of Section 8-105 of the New York Uniform Commercial Code as in effect in
the State of New York from time to time (the “UCC”), the Company will acquire
good and valid title to the Repurchase Shares, free and clear of all liens,
encumbrances, equities or claims, and, if delivery of such Repurchased Shares is
effected by crediting a securities account of the Company, a valid security
entitlement (within the meaning of Section 8-102(a)(17) of the UCC) to such
Repurchase Shares purchased by the Company, and no action (whether framed in
conversion, replevin, constructive trust, equitable lien or other theory) based
on an adverse claim (within the meaning of Section 8-105 of the UCC) to such
security entitlement may be asserted against the Company.

 

(f)                                   FTB (either alone or together with its
advisors) has such knowledge and experience in financial or business matters
that it is capable of evaluating the merits and risks of the Repurchase. FTB has
had the opportunity to ask questions and receive answers concerning the terms
and conditions of the Repurchase and the Repurchase Shares and has had full
access to such other information concerning the Repurchase Shares and the
Company as it has requested. FTB has received all information that it believes
is necessary or appropriate in connection with the Repurchase. FTB is an
informed and sophisticated party and has engaged, to the extent FTB deems
appropriate, expert advisors experienced in the evaluation of transactions of
the type contemplated hereby. FTB acknowledges that FTB has not relied upon any
express or implied representations or warranties of any nature made by or on
behalf of the Company, whether or not any such representations, warranties or
statements were made in writing or orally, except as expressly set forth for the
benefit of FTB in this Agreement.

 

4.                                      Termination. This Agreement may be
terminated at any time by the mutual written, consent of the Company and
FTB. Furthermore, this Agreement shall automatically terminate

 

4

--------------------------------------------------------------------------------


 

and be of no further force and effect, in the event that (a) the Commencement of
the Public Offering has not been publicly announced within three business days
after the date hereof or (b) the conditions in paragraph 1(c) of this Agreement
have not been satisfied within 15 business days after the date hereof.

 

5.                                      Notices. All notices, demands or other
communications to be given or delivered under or by reason of the provisions of
this Agreement will be in writing and will be deemed to have been given when
delivered personally, mailed by certified or registered mail, return receipt
requested and postage prepaid, or sent via a nationally recognized overnight
courier, or sent via facsimile to the recipient. Such notices, demands and other
communications will be sent to the address indicated below:

 

To Fifth Third Bank:

 

Fifth Third Bank

38 Fountain Square Plaza

Cincinnati, Ohio 45263

Attention: James C. Leonard, Treasurer

Facsimile:

Email:

 

With a copy to (which shall not constitute notice):

 

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention: Catherine M. Clarkin

Facsimile: (212) 558-3588

Email: clarkinc@sullcrom.com

 

And

 

Fifth Third Bank Legal Department

38 Fountain Square Plaza

Cincinnati, Ohio 45263

Attention: H. Samuel Lind, Assistant General Counsel

Facsimile:

Email:

 

To the Company:

 

Vantiv, Inc.

8500 Governor’s Hill Drive

1GH1Y1

Symmes Township, Ohio 45249-1384

Attention: Chief Legal and Corporate Services Officer

 

5

--------------------------------------------------------------------------------


 

With a copy to (which shall not constitute notice):

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Alexander D. Lynch

Facsimile: (212) 310-8007

Email: alex.lynch@weil.com

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

 

6.                                      Miscellaneous.

 

(a)                                 Survival of Representations and
Warranties. All representations and warranties contained herein or made in
writing by any party in connection herewith shall survive the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.

 

(b)                                 Severability. Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal, or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality, or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed, and enforced in such
jurisdiction as if such invalid, illegal, or unenforceable provision had never
been contained herein.

 

(c)                                  Complete Agreement. This Agreement and any
other agreements ancillary hereto embody the complete agreement and
understanding between the parties and supersede and preempt any prior
understandings, agreements, or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

(d)                                 Counterparts. This Agreement may be executed
in separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.

 

(e)                                  Assignment; Successors and Assigns. Neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned, in whole or in part, by any of the parties without the prior
written consent of the other parties. Subject to the preceding sentence, this
Agreement shall bind and inure to the benefit of and be enforceable by FTB and
the Company and their respective successors and permitted assigns. Any purported
assignment not permitted under this paragraph shall be null and void.

 

(f)                                   No Third Party Beneficiaries or Other
Rights. This Agreement is for the sole benefit of the parties and their
successors and permitted assigns and nothing herein express or implied shall
give or shall be construed to confer any legal or equitable rights

 

6

--------------------------------------------------------------------------------


 

or remedies to any person other than the parties to this Agreement and such
successors and permitted assigns.

 

(g)                                  Governing Law; Jurisdiction. The Agreement
and all disputes arising out of or related to this agreement (whether in
contract, tort or otherwise) will be governed by and construed in accordance
with the laws of the State of New York. EACH OF THE PARTIES TO THIS AGREEMENT
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT. Each of the parties (i) irrevocably
submits to the personal jurisdiction of any state or federal court sitting in
Wilmington, Delaware, as well as to the jurisdiction of all courts to which an
appeal may be taken from such courts, in any suit, action or proceeding relating
to or arising out of, under or in connection with this Agreement, (ii) agrees
that all claims in respect of such suit, action or proceeding, whether arising
under contract, tort or otherwise, shall be brought, heard and determined
exclusively in the Delaware Court of Chancery (provided that, in the event that
subject matter jurisdiction is unavailable in that court, then all such claims
shall be brought, heard and determined exclusively in any other state or federal
court sitting in Wilmington, Delaware), (iii) agrees that it shall not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from such court, and (iv) agrees not to bring any action or proceeding
relating to or arising out of, under or in connection with this Agreement or the
Company’s business or affairs in any other court, tribunal, forum or proceeding.
Each of the parties waives any defense of inconvenient forum to the maintenance
of any action or proceeding brought in accordance with this paragraph. Each of
the parties agrees that service of any process, summons, notice or document by
U.S. registered mail to its address set forth herein shall be effective service
of process for any action, suit or proceeding brought against it in accordance
with this paragraph, provided that nothing in the foregoing sentence shall
affect the right of any party to serve legal process in any other manner
permitted by law.

 

(h)                                 Mutuality of Drafting. The parties have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as jointly drafted by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of the Agreement.

 

(i)                                     Remedies. The parties hereto agree and
acknowledge that money damages will not be an adequate remedy for any breach of
the provisions of this Agreement, that any breach of the provisions of this
Agreement shall cause the other parties irreparable harm, and that any party may
in its sole discretion apply to any court of law or equity of competent
jurisdiction (without posting any bond or deposit) for specific performance or
other injunctive relief in order to enforce, or prevent any violations of, the
provisions of this Agreement.

 

(j)                                    Amendment and Waiver. The provisions of
this Agreement may be amended, modified or waived only with the prior written
consent of FTB and the Company. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement, nor shall any waiver constitute a

 

7

--------------------------------------------------------------------------------


 

continuing waiver. Moreover, no failure by any party to insist upon strict
performance of any of the provisions of this Agreement or to exercise any right
or remedy arising out of a breach thereof shall constitute a waiver of any other
provisions or any other breaches of this Agreement.

 

(k)                                 Further Assurances. Each of the Company and
FTB shall execute and deliver such additional documents and instruments and
shall take such further action as may be necessary or appropriate to effectuate
fully the provisions of this Agreement.

 

(l)                                     Expenses. Each of the Company and FTB
shall bear their own expenses in connection with the drafting, negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

[Signatures appear on following page.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Repurchase
Agreement as of the date first written above.

 

 

 

VANTIV, INC.

 

 

 

 

 

By:

/s/ NELSON F. GREENE

 

 

Name: Nelson F. Greene

 

 

Title:   Chief Legal and Corporate Services Officer & Secretary

 

[Signature Page to Stock Repurchase Agreement]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK

 

 

 

 

 

By:

/s/ JAMES C. LEONARD

 

 

Name: James C. Leonard

 

 

Title:   Treasurer

 

[Signature Page to Stock Repurchase Agreement]

 

--------------------------------------------------------------------------------